Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-20 have been examined in this application.
	The filling date of this application number recited above is 22 January 2019. Domestic Benefit/National Stage priority has been claimed for 62/620485 in the Application Data Sheet, thus the examination will be undertaken in consideration of 23 January 2018, as the priority date, for applicable claims.
No additional information disclosure statement (IDS) has been filed to date.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 11, and 14 (and claims 2-10, 12-13, and 15-20 due to dependency) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims recite “transmit, to a plurality of user computing devices of at least some of the plurality of individual investors, content regarding a notification of a public offering of assets, wherein the content causes display of a first graphical user interface including a first user-selectable input configured to receive purchase requests … transmit, to the at least one user computing device, further content regarding the respective offered portion, wherein the further content causes display of a second graphical user interface including a second user-selectable input configured to receive offer responses at the at least one user computing device”. This claim limitation is not supported by the Specification, as the original disclosure only teaches of transmitting a notification, as disclosed [0031] “In response to the registration, AVA computing device 108 transmits notifications of upcoming public asset offerings to investor computing device 102. For example, but not by way of limitation, AVA computing device 108 transmits notifications to investor computing device 102 via a client application installed on investor computing device 102, or via a web page accessible to investor computing device 102 in response to investor computing device 102 transmitting log-in credentials to the web server. Investor computing device 102 transmits a response to AVA computing device 108 indicating the investor is willing to invest in the upcoming offering”, and does not recite that the notification would cause the display of a graphical user interface, but rather receives the notification through the graphical user interface (e.g. client application, web page, etc.). Additionally, the term “content” has not been defined or even found in the original disclosure.
The Specification teaches of a graphical user interface presented through the device for user interactions, as disclosed [0054] “In some embodiments, media output component 215 is configured to include and present a graphical user interface (not shown), such as a web browser and/or at least one client application, to user 201. The graphical user interface may include, for example, an interface for viewing and/or responding to offers presented through AVA computing device 108, and/or a wallet application for managing payment information. The graphical user interface may also include, for example, an interface for viewing and/or responding to offers presented through AVA computing device 108” and also [0055] “A user interface may include, among other possibilities, a web browser, and at least one client application. Web browsers enable users, such as user 201, to display and interact with media and other information typically embedded on a web page or a website from AVA computing device 108. A client application allows user 201 to interact with a server application from AVA computing device 108”. However, the Specification does not clarify how the content “causes display of a first graphical user interface” and “second graphical user interface”, as the Specification is silent on the definition of the “content”, and the Specification does not mention anything that would cause the display of a graphical user interface, but simply teaches that the device may comprise a graphical user interface that the user may interact with, such as displaying information or receiving a response.
Therefore, the claims recite new matter as failing to comply with the written description requirement, and clarification is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The Claims are directed to an abstract idea, Mental Process and/or Methods of Organizing Human Activity. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
As per Claims 1, 11, and 14, the claims recite “a method, said method implemented by an asset vector analysis (AVA), said method comprising:
retrieving, by the AVA, investor data, wherein the investor data relates to a plurality of individual investors and past investment activity of the plurality of individual investors;
generating a two dimensional model predictive of investor behavior of the plurality of individual investors with respect to an asset offering, wherein the investor behavior represents a time period that each individual investor will hold assets acquired in the asset offering, wherein the model is configured to perform steps including:
calculating, as a first dimension of the two dimensional model, an external vector derived from a first portion of the investor data, the first portion of the investor data including past investment activity of the plurality of individual investors conducted through channels external to the AVA;
calculating, as a second dimension of the two dimensional model, an internal vector derived from a second portion of the investor data, the second portion of the investor data including past investment activity of the plurality of individual investors conducted through the AVA;
determining whether a threshold accumulation level with respect to at least one field of the internal vector is satisfied; and
computing, by the AVA, for each of the plurality of individual investors, an investor score using the external vector and the internal vector, wherein, based at least in part upon whether the threshold accumulation level is satisfied, a weight of the internal vector increases over time with respect to a weight of the external vector in computing the investor score using the two-dimensional model, and wherein the investor score for each respective investor represents the predicted time period for the respective investor;
transmitting, by the AVA, to a plurality of users of at least some of the plurality of individual investors, content regarding a notification of a public offering of assets, wherein the content causes display including a first user-selectable input configured to receive purchase requests;
receiving, by the AVA, from at least one user of the plurality of users, at least one purchase request, indicating an amount at least one investor of the plurality of individual investors is willing to invest in the public offering, wherein the at least one purchase request is based upon at least one first user input received;
determining, by the AVA, a total amount of assets available to the plurality of individual investors in the public offering;
 determining, by the AVA, for the at least one investor, a respective offered portion of the total amount of assets available to the plurality of individual investors based at least in part on the at least one purchase request and the investor score of the at least one investor as generated by the two dimensional model; 
transmitting, to the at least one user, further content regarding the respective offered portion, wherein the further content causes display including a second user-selectable input configured to receive offer responses at the at least one user;
receiving, from the at least one user, an offer response indicating an amount the at least one investor will invest in the public offering, wherein the offer response is based upon at least one second user input at the second user-selectable input; and
allocating, to the at least one investor, at least part of the respective offered portion based upon the amount the at least one investor will invest.”
The limitation of the claims recited above, under its broadest reasonable interpretation, is directed to a mental process. The method recited above is to perform calculations or computations to provide an output based on the received input data, by utilizing asset vector analysis (AVA) to generate a two dimensional model, which can be performed in the human mind or by a human using a pen and paper. As discussed in MPEP 2106.04(a)(2)(III) “The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011) ... Nor do the courts distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. As the Federal Circuit has explained, "[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind." Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015). See also Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318, 120 USPQ2d 1353, 1360 (Fed. Cir. 2016) (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324, 117 USPQ2d 1693, 1699 (Fed. Cir. 2016) (holding that computer-implemented method for "anonymous loan shopping" was an abstract idea because it could be "performed by humans without a computer")”. 
Also, the limitation of the claims recited above, under its broadest reasonable interpretation, is directed to an organized human activity by fundamental economic principles or practices and/or commercial or legal interactions. The method recited above is directed to investment opportunities, wherein the users may receive and transmit notifications to the investors, the investors are notified of possible public offering of assets, and are given allocations based on the investor’s scores, as disclosed in Specification [0008]. Therefore, the claims are directed to an abstract idea.
This judicial exception is not integrated into practical application. In particular, the claims recite an additional element of “computing device”, “processor”, “database”, and “non-transitory computer-readable storage media” to perform the method recited above by instructing the abstract idea to be performed “by” this generic computer component. The invention does not require a special purpose computer or any specialized equipment, wherein Figure 3 and Specification [0057-0061] disclose these additional elements as general purpose, off-the-shelf hardware components available to the public, which are merely instructed to perform generic functions, such as: receive data, perform calculations, compute data, compare data, and transmit data. These general computer components are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer system; see MPEP 2106.05(f). Accordingly, these additional element do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claims also recite the additional element of “content causes display of a graphical user interface including user-selectable input configured to receive inputs (e.g. purchase requests and offer responses)”. As disclosed by Specification [0054] “In some embodiments, media output component 215 is configured to include and present a graphical user interface (not shown), such as a web browser and/or at least one client application, to user 201. The graphical user interface may include, for example, an interface for viewing and/or responding to offers presented through AVA computing device 108, and/or a wallet application for managing payment information. The graphical user interface may also include, for example, an interface for viewing and/or responding to offers presented through AVA computing device 108” and also [0055] “A user interface may include, among other possibilities, a web browser, and at least one client application. Web browsers enable users, such as user 201, to display and interact with media and other information typically embedded on a web page or a website from AVA computing device 108. A client application allows user 201 to interact with a server application from AVA computing device 108”, the graphical user interface presented is utilized to perform its generic functionalities, such as displaying data and receiving responses (e.g. user inputs). As discussed above under 35 U.S.C. 112(a) rejection, since there is no clear and definite support from the original disclosure that the “content” causes display of the graphical user interfaces, the additional element of the “graphical user interfaces” is merely being used as a tool to perform the abstract idea, by which is merely applied to transmit notifications, display information, and receive user inputs. Merely using generic computer components as a tool to perform the abstract idea (e.g. “apply it”) is not indicative of integration into a practical application; see MPEP 2106.05(f). 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, considering the additional elements individually and/or as an ordered combination, the additional element of using a computer based system is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer system. Mere instructions to apply an exception using a generic computer system cannot provide an inventive concept. The claims are not patent eligible.
Regarding dependent claims, they are still directed to an abstract idea without significantly more.
Claims 2 and 12 recite “wherein the at least one processor is further configured to receive at least a portion of the investor data from at least one broker-dealer computing device, wherein the received at least portion of the investor data is associated with past investment transactions of the plurality of individual investors conducted through channels external to the AVA computing device.” The claims provide further process of “receiving data” and details regarding the data. As similarly discussed above with its parent claims, the additional elements are merely applied to implement the abstract idea, which is not indicative of integration into a practical application; see MPEP 2106.05(f).
Claims 3 and 13 recite “wherein the at least one processor is further configured to: capture data from investment transactions of the plurality of individual investors conducted through the AVA computing device; and store the captured data in the database as at least a portion of the investor data.” The claims provide further process of “capturing data” and “storing data”. As similarly discussed above with its parent claims, the additional elements are merely applied to implement the abstract idea, which is not indicative of integration into a practical application; see MPEP 2106.05(f).
Claims 4 and 15 recite “wherein the investor data includes (i) external data fields associated with the past investment activity of the plurality of individual investors conducted through the channels external to the AVA computing device, and (ii) internal data fields associated with the past investment activity of the plurality of individual investors conducted through the AVA computing device, and wherein the at least one processor is further configured to: calculate the external vector using external factors derived from the external data fields; calculate the internal vector using internal factors derived from the internal data fields; and compute the investor score for each individual investor using a weighted combination of the external vector and the internal vector.” The claims provide further process of “calculate data”, “computer data”, and further details regarding the data. As similarly discussed above with its parent claims, the additional elements are merely applied to implement the abstract idea, which is not indicative of integration into a practical application; see MPEP 2106.05(f).
Claims 5 and 16 recite “wherein the at least one processor is further configured to calculate the external vector as a weighted average of the external factors.” The claims provide further process to “calculate data”. As similarly discussed above with its parent claims, the additional elements are merely applied to implement the abstract idea, which is not indicative of integration into a practical application; see MPEP 2106.05(f).
Claims 6 and 17 recite “wherein the at least one processor is further configured to normalize each of the external factors across the plurality of individual investors, prior to calculating the external vector.” The claims provide further process to “normalize data”. As similarly discussed above with its parent claims, the additional elements are merely applied to implement the abstract idea, which is not indicative of integration into a practical application; see MPEP 2106.05(f).
Claims 7 and 18 recite “wherein the at least one processor is further configured to calculate the internal vector as a weighted average of the internal factors.” The claims provide further process to “calculate data”. As similarly discussed above with its parent claims, the additional elements are merely applied to implement the abstract idea, which is not indicative of integration into a practical application; see MPEP 2106.05(f).
Claims 8 and 19 recite “wherein the at least one processor is further configured to weight the internal vector based on an amount of data accumulated in the internal data fields.” The claims provide further process to “calculate data”. As similarly discussed above with its parent claims, the additional elements are merely applied to implement the abstract idea, which is not indicative of integration into a practical application; see MPEP 2106.05(f).
Claim 9 recites “wherein the at least one processor is further configured to re-compute the investor score for each of the plurality of individual investors at least one of (i) periodically and (ii) after the completion of each offering for which the respective individual investor receives the notification from the AVA computing device.” The claim provides further process to “re-compute data”. As similarly discussed above with its parent claims, the additional elements are merely applied to implement the abstract idea, which is not indicative of integration into a practical application; see MPEP 2106.05(f).
Claims 10 and 20 recite “wherein the public offering of assets is associated with an industry classification, and wherein the at least one processor is further configured to: query the database for investor data records in which the past investment activity related to the industry classification; and use only the returned records to calculate at least one of the external vector and internal vector.” The claims provide further process to “query database”. As similarly discussed above with its parent claims, the additional elements are merely applied to implement the abstract idea, which is not indicative of integration into a practical application; see MPEP 2106.05(f).
	These additional steps of each claims fail to remedy the deficiencies of their parent claim above because they are merely further limiting the rules used to conduct the previously recited abstract idea (e.g. further details regarding the data, and mere instructions by “apply it” to capture data, store data, calculate data, query data, etc.), and are therefore rejected for at least the same rationale as applied to their parent claim above.
	Claims 2-10, 12-13, and 15-20, when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are sufficient to integrate into a practical application and do not amount to significantly more than the judicial exception. Similarly to the independent claims, each claim recites using a generic computer component to perform the abstract idea as mentioned above. Therefore, prong 2 and step 2B analysis are similar to above and these claims are not eligible.
Therefore, Claims 1-20 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Response to Arguments
Applicant's arguments, see pages 13 to 18, filed 18 May 2022, with respect to 35 U.S.C. 101 rejection have been fully considered but they are not persuasive.
Applicant contends, see pages 14 to 15, that the claims are not directed to an abstract idea under Step 2A – First Prong. Examiner respectfully disagrees. As discussed above under 35 U.S.C. 101 rejection, without considering the additional elements (e.g. computing device, graphical user interface, etc.), the method recited by the claims is a process of utilizing asset vector analysis (AVA) to compute a two dimensional model (e.g. mental process), and also recites the process of providing investment opportunities, which includes user receiving and transmitting notifications to investors, investors being notified of possible public offering of assets, and allocations given based on the investor’s scores, which is certain methods of organizing human activity (e.g. fundamental economic principles or practices and/or commercial or legal interactions). Therefore, the claims are directed to an abstract idea.
Applicant contends, see pages 15 to 17, that the claims as a whole integrates the judicial exception into a practical application of the exception under Step 2A – Second Prong. Examiner respectfully disagrees. As discussed above under 35 U.S.C. 101 rejection, the additional elements are generic computer components merely used as a tool to perform the abstract idea, by which the generic computer components are instructed to perform its generic functionalities, such as: receive data, perform calculations, compute data, compare data, display data, and transmit data.
Example 42 of the 2019 PEG was found eligible under Step 2A – Prong 2 because the additional elements recited a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user. Contrary to Example 42, the claims of the present application is merely applying the computer system to implement the abstract idea (e.g. utilize graphical user interface for interactions between the users and the investors by displaying information, transmitting information, and receiving user inputs).
Core Wireless Licensing S.A.R.L., v. LG Electronics, Inc., 880 F.3d 1356 (Fed. Cir. 2018) showed an improved user interface for electronic devices that displays an application summary of unlaunched applications, where the particular data in the summary is selectable by a user to launch the respective application, which was an improvement in computer-functionality. Contrary to Core Wireless, the claims of the present application recites to use the graphical user interface to display information and receive user inputs, which does not provide an improvement to the graphical user interface itself, but merely uses the graphical user interface to implement the abstract idea. The Claims or the Specification do not provide any specific details on delimiting the type of data to be displayed on the graphical user interface, or any specific process on how to display the data, but merely states that the graphical user interface is used to display data, as disclosed by Specification [0054] “The graphical user interface may include, for example, an interface for viewing and/or responding to offers presented through AVA computing device 108, and/or a wallet application for managing payment information. The graphical user interface may also include, for example, an interface for viewing and/or responding to offers presented through AVA computing device 108”, therefore the additional elements are not indicative of integration into a practical application.
Applicant contends, see pages 17 to 18, that the claims also satisfy Step 2B of the 2019 PEG. Examiner respectfully disagrees. As discussed above under 35 U.S.C. 101 rejection, considering the additional elements individually and/or as an ordered combination, the additional element of using a computer based system is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer system. Mere instructions to implement the abstract idea on a computer (e.g. “apply it”) is not indicative of an inventive concept (aka “significantly more”). Therefore, the 35 U.S.C. 101 rejection is maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H JUNG whose telephone number is (571)270-5018.  The examiner can normally be reached on Mon - Fri 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M Behncke can be reached on 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/H.H.J./           Examiner, Art Unit 3697                                                                                                                                                                                            
	
	/CHRISTINE M BEHNCKE/           Supervisory Patent Examiner, Art Unit 3697